UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report: April 15, 2011 Citizens South Banking Corporation (Exact name of registrant as specified in its charter) Delaware 0-23971 54-2069979 (State or other jurisdiction of incorporation) (Commission file number) (IRS. Employer Identification No.) 519 South New Hope Road, Gastonia, North Carolina 28054-4040 (Address of principal executive offices) (Zip code) 704-868-5200 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CRF 240.13e-4(c)) EXPLANATORY NOTE On April 19, 2011, Citizens South Banking Corporation (the “Company”), filed a Current Report on Form 8-K to report that its wholly-owned subsidiary, Citizens South Bank (the “Bank”) had entered into a definitive agreement (the “Agreement”) with the Federal Deposit Insurance Corporation (the “FDIC”), as receiver, on April 15, 2011, to acquire substantially all of the assets and assume substantially all of the liabilities of New Horizons Bank (“NHB”), a Georgia state-chartered bank headquartered in East Ellijay, Georgia (the “acquisition”). In that filing the Company reported that it would amend the Form 8-K at a later date to provide financial information required by Item 9.01 of Form 8-K.This amendment is being filed to update the disclosures in Item 2.01 of the original filing and to provide the financial information required by Item 9.01. ITEM 2.01 Completion of Acquisition or Disposition of Assets Forward-Looking Statements This report contains certain forward-looking statements with respect to the Company’s financial condition, results of operations and business of the Company and the Bank.These statements are based on assumptions and estimates with respect to future business strategies and decisions that are subject to change based on changes in the economic and competitive environment in which we operate.Such forward-looking statements can be identified by the use of words such as “may,” “would,” “could,” “will,” “expect,” “believe,” “estimate,” “intend,” and “plan,” as well as similar expressions. Such statements are based on our current beliefs and expectations and are inherently subject to significant business, economic, and competitive uncertainties and contingencies, many of which are beyond our control.A number of factors could cause actual conditions, events, or results to differ significantly from those described in the forward-looking statements.Factors that could cause such a difference include, but are not limited to, 1) the timing and amount of revenues that may be recognized by the Company, 2) changes in local or national economic trends, 3) increased competition among depository and financial institutions, 4) continuation of current revenue and expense trends (including trends affecting charge-offs and provisions for loan losses), 5) changes in interest rates and the shape of the yield curve, 6) the ability of management to successfully integrate the operations of the acquired bank into the operations of Citizens South, and 7) adverse legal, regulatory or accounting changes and other risk factors.A complete list of factors that could cause actual results to differ materially from management’s projections is provided in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010.Forward-looking statements speak only as of the date they are made and the Company is under no duty to update these forward-looking statements. On April 15, 2011, the Bank acquired certain assets and assumed certain liabilities of NHB from the FDIC, as receiver. NHB was established in 2004 and operated from one location in East Ellijay, Georgia.The NHB office, which is located on the Highway 515 corridor in the north Georgia area, now operates under the name of Citizens South Bank. The Bank also operates four additional offices on the Highway 515 corridor in the north Georgia area, and now operates a total of 21 offices located in North Carolina, South Carolina and Georgia. The acquisition was made pursuant to the terms of a Purchase and Assumption Agreement (the “Agreement”) entered into by the Bank with the FDIC on April 15, 2011. Under the terms of the Agreement, the Bank acquired certain assets of NHB with a fair value of approximately $94.4 million plus $11.0 million in cash paid by the FDIC in order to consummate the transaction.The acquired assets included $49.3 million of loans, $9.7 million of investment securities, $427,000 of Federal Home Loan Bank (“FHLB”) stock, $7.9 million of cash and cash equivalents, $6.4 million of other real estate owned (“OREO”), $19.9 million related to the FDIC’s indemnification of the Bank against certain losses described below, and $543,000 of other assets.Liabilities with a fair value of approximately $102.5 million were also assumed, including $96.7 million of insured and uninsured deposits, $4.2 million of FHLB advances, $1.5 million deferred tax liability and $62,000 of other liabilities.Also, as a part of the acquisition, the Bank recorded a $221,000 core deposit intangible.The Bank expects to realize a pre-tax bargain purchase gain of $4.4 million during the quarter ended June 30, 2011, or approximately $2.9 million after-tax.This bargain purchase gain does not include any acquisition or integration costs related to this transaction.These costs will be reported as noninterest expenses.The Bank received a discount of $12.8 million on the assets acquired and paid a $748,000 premium (1.0% of deposits, excluding $21.6 million of market placed deposits) to assume substantially all of the customer deposits. 1 The fair values of the assets acquired and liabilities assumed were determined based on the requirements of Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 820: Fair Value Measurements and Disclosures.The fair value amounts are subject to change for up to one year after the closing date of the acquisition as additional information relative to closing date fair values becomes available.The amounts are also subject to adjustments based upon final settlement with the FDIC.In addition, the tax treatment of FDIC-assisted acquisitions is complex and subject to interpretations that may result in future adjustments of deferred taxes as of the acquisition date.The terms of the Agreement provide for the FDIC to indemnify the Bank against claims with respect to liabilities of NHB not assumed by the Bank and certain other types of claims listed in the Agreement. In connection with the acquisition, the Bank entered into two loss-sharing agreements (the “shared-loss agreements”) with the FDIC that covered approximately $69.3 million of the $71.2 million of loans that were acquired from the FDIC (the “covered loans”) and all of the $11.6 million of OREO that was acquired from the FDIC (collectively referred to as “covered assets”).One shared-loss agreement covers certain residential loans and OREO for a period of ten years.The other shared-loss agreement covers all remaining covered assets for a period of five years.Pursuant to the terms of the shared-loss agreements, the FDIC is obligated to reimburse the Bank for 80% of all eligible losses, which begins with the first dollar of loss occurred, and certain collection and disposition expenses with respect to covered assets. The Bank has a corresponding obligation to reimburse the FDIC for 80% of eligible recoveries with respect to covered assets for a period of ten years for residential properties and eight years for all other covered assets.Any losses incurred on the remaining $1.9 million in loans not covered under shared-loss agreements will be the sole responsibility of the Bank. The Bank did not immediately acquire all the real estate, banking facilities, or furniture, fixtures and equipment as part of the Agreement. However, the Bank did acquire certain computers and computer-related equipment and safe deposit boxes which had an estimated fair value of $38,000 at acquisition.The Bank has the option to purchase or lease the real estate and remaining furniture, fixtures and equipment from the FDIC.The term of these options is 90 days after April 15, 2011, and may be further extended by the FDIC.Acquisition costs of the real estate and furniture, fixtures and equipment will be based on current appraisals and determined at a later date.Currently all real estate and non-purchased furniture, fixtures and equipment are being leased from the FDIC on a month-to-month basis. The Bank paid the FDIC a premium of approximately 1.0% of deposits, excluding $21.6 million of market placed deposits, for the right to assume all of the customer deposits.In addition, the FDIC transferred to the Bank all qualified financial contracts to which NHB was a party and such contracts remain in full force and effect.Because this was an FDIC-assisted transaction of a failed bank, the stockholders of New Horizons Bankshares, Inc., the parent company of NHB, received no consideration as a result of the Bank’s acquisition of NHB’s assets. The foregoing summary of the Agreement and the shared-loss agreements, is not complete and is qualified in its entirety by reference to the full text of the Agreement and certain exhibits attached thereto, a copy of which was previously filed as Exhibit 2.1 to the Current Report filed on Form 8-K on April 19, 2011, and which is incorporated by reference into this Item 2.01. ITEM 9.01 Financial Statements and Exhibits (a) Financial statements of businesses acquired. Discussion As set forth in Item 2.01 above, on April 15, 2011, the Bank acquired substantially all of the assets and assumed substantially all of the liabilities of NHB pursuant to the terms of a Purchase and Assumption Agreement entered into by the Bank with the FDIC.A narrative description of the anticipated effects of the acquisition on the Company’s financial condition, operating results and cash flows, and liquidity and capital resources is presented below.This discussion should be read in conjunction with the historical financial statements and related notes of the Company, which have been filed with the SEC and the audited Statement of Assets Acquired and Liabilities 2 Assumed by Citizens South Bank (a wholly-owned subsidiary of Citizens South Banking Corporation), which is included as Exhibit 99.1 to this filing. The acquisition increased the Bank’s total assets and total liabilities, which are expected to positively affect the Bank’s operating results, to the extent that the Bank earns more from the interest earned on its acquired assets than it pays on its assumed liabilities.The Bank’s ability to successfully collect interest and principal on loans acquired will also impact the Bank’s cash flows and operating results. The Company has determined that the acquisition of the net assets of NHB constitutes a business acquisition as defined by FASB ASC Topic 805: Business Combination. (“Topic 805”).Accordingly, the assets acquired and liabilities assumed as of April 15, 2011 are presented at their fair values in the tables following this discussion as required by Topic 805.In many cases, the determination of these fair values required management to make estimates about discount rates, future expected cash flows, market conditions and other future events that are highly subjective in nature and subject to change.These fair value estimates are subject to change for up to one year after the closing date of the acquisition as additional information relative to closing date fair values becomes available.The Bank and the FDIC are engaged in ongoing discussions regarding the acquisition of fixed assets of NHB that may impact which assets are ultimately acquired by the Bank and the purchase price of such assets. Financial Condition In the acquisition, the Bank acquired $94.4 million in assets plus $11.0 million in cash received from the FDIC and assumed $102.5 million in liabilities.The primary assets acquired include $9.7 million in investment securities and $49.3 million in loans.These assets are described in more detail below.In addition, the Bank acquired $7.9 million in cash and cash equivalents, excluding the cash received from the FDIC to consummate the transaction, and $6.4 million of OREO.The primary liabilities assumed were $96.7 million in deposits and $4.2 million in borrowings.These liabilities are described in more detail below.As a result of this transaction, the Company recorded a $2.9 million after-tax gain on acquisition, a $19.9 million FDIC indemnification asset and a $221,000 core deposit intangible. Investment Securities. The Bank acquired $9.7 million of investment securities at estimated fair market value in the acquisition. The acquired investment securities include U.S. Government agency and sponsored enterprise mortgage-backed securities and Small Business Administration participation securities. The following table presents the composition of the investment securities portfolio acquired at April 15, 2011: Investment Securities Fair Value (In thousands) U.S. Government agency and sponsored enterprise mortgage-backed securities $ Small Business Administration participation securities Investment securities $ In addition, The Bank also acquired $427,000 in FHLB stock. 3 The following table presents a summary of yields and contractual maturities of the investment securities portfolio acquired at April 15, 2011: Within One Year After One But Within Five Years After Five But Within 10 Years After Ten Years Total Amount Yield Amount Yield Amount Yield Amount Yield Amount Yield (Dollars in thousands) U.S. Government agency and sponsored enterprise mortgage-backed securities $
